Citation Nr: 0922689	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to an evaluation greater than 60 percent for 
the service-connected diabetes mellitus with gastroparesis 
and bilateral retinopathy from August 26, 2005, to an 
evaluation greater than 40 percent from July 14, 2004, and to 
an initial evaluation greater than 20 percent prior to July 
14, 2004.  

2.  Entitlement to an initial evaluation greater than 10 
percent for the service-connected peripheral neuropathy of 
the right upper extremity associated with diabetes mellitus 
due to herbicide exposure.  

3.  Entitlement to an initial evaluation greater than 10 
percent for the service-connected peripheral neuropathy of 
the left upper extremity associated with diabetes mellitus 
due to herbicide exposure.  

4.  Entitlement to an initial evaluation greater than 10 
percent for the service-connected peripheral neuropathy of 
the right lower extremity associated with diabetes mellitus 
due to herbicide exposure.

5.  Entitlement to an initial evaluation greater than 10 
percent for the service-connected peripheral neuropathy of 
the left lower extremity associated with diabetes mellitus 
due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 2003 and 
May 2004 by the RO.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

In this case, the RO granted service connection for diabetes 
mellitus in a December 2003 rating decision, and for 
peripheral neuropathy of the right and left upper and lower 
extremities in a May 2004 rating decision, granting a 20 
percent evaluation for the diabetes mellitus, and 10 percent 
evaluations for each of the extremities affected.  

Hence, the Board will consider the proper evaluations to be 
assigned for these disabilities from the time period 
beginning with the grant of original service connection, 
pursuant to the Court's holding in Fenderson.  

In addition, during the pendency of this appeal, the RO 
granted increases for the service-connected diabetes 
mellitus, granting 40 percent effective July 14, 2004 and 60 
percent effective August 26, 2005.  

As this increased rating does not constitute a full grant of 
all benefits possible, and as the Veteran has not withdrawn 
his claim, the issue concerning entitlement to an increased 
rating for diabetes mellitus is still pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

Moreover, in the present case, the grant of increase at 
various times throughout the appeal process has had the 
effect of creating "staged ratings."  The issue is 
therefore framed as indicated on the front page to this 
decision.  

In December 2006, this case was remanded for additional 
development and adjudication.  

The issues of higher initial evaluations for the service-
connected peripheral neuropathy of the upper and lower 
extremities are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to July 14, 2004, the service-connected diabetes 
mellitus bilateral retinopathy required insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet, but is not shown to have required insulin, restricted 
diet, and regulation of activity.  

2.  Prior to July 14, 2004, the service-connected diabetes 
mellitus bilateral retinopathy is not shown to have required 
insulin, a restricted diet, and regulation of activities; 
noncompensable complications of diabetes mellitus were not 
shown.  

3.  Prior to August 26, 2005, the service-connected diabetes 
mellitus with gastroparesis and bilateral retinopathy is not 
shown to have required insulin, a restricted diet, and 
regulation of activities, as well as to have been productive 
of episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent prior to July 14, 2004, in excess of 40 percent 
beginning on July 14, 2004 or in excess of 60 percent 
beginning on August 26, 2005, for the service-connected 
diabetes mellitus with gastroparesis and bilateral 
retinopathy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119 including Diagnostic 
Code 7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Here, the Board notes that in letters dated in July 2004 and 
January 2007, the RO provided the Veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) , 
including that a disability rating and an effective date for 
the award of benefits will be assigned if the claim is 
allowed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was notified regarding what the evidence must 
show with respect to his claim, and also provided adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the claim.  

The Veteran was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
Veteran's behalf, and the Veteran was generally invited to 
send information or evidence to VA that may support the 
claim.  

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court held that upon receipt of an application 
for service connection, VA is required to notify a claimant 
of what information and evidence will substantiate the 
elements of the claim for service connection, including that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the Veteran's claim for initial higher disability rating for 
his service-connected disabilities; and under the 
circumstances, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service medical 
records, post-service treatment records, VA examination 
reports, records from the Social Security Administration, and 
statements submitted by the Veteran and his representative in 
support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.	Increased evaluation.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where an increase in 
the level of a service-connected disability is at issue, as 
it is in the Veteran's case, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this regard, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the diabetes mellitus is evaluated under 
Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 
percent evaluation is warranted where the Veteran's condition 
is manageable by restricted diet only.  

A 20 percent evaluation is warranted where the condition 
requires insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  

A 40 percent evaluation requires insulin, a restricted diet, 
and regulation of activities.  

A 60 percent under this code requires insulin, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

A rating of 100 percent is warranted when the disability 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

A note following the rating criteria indicates that 
compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

The medical evidence in this case consists of the service 
treatment reports, post-service treatment records, and VA 
examination reports prepared  in connection with the claim.  

A January 2002 VA examination noted that the Veteran was 
taking insulin for his diabetes and had been hospitalized on 
at least two occasions for uncontrolled diabetes.  He was 
also indicated to have had a number of occasions of 
hypoglycemia that did not require hospitalization.  

The Veteran was noted to have had a cerebrovascular accident 
in July 1998 and reported having some retinal hemorrhages as 
a result of his diabetes.  The Veteran was diagnosed with 
diabetes mellitus type I, onset age 27, insulin dependent; 
sensimotor polyneuropathy; and diabetic retinopathy.  

The Veteran was again examined by VA in March 2003.  The 
Veteran was noted to be taking insulin and was reported to 
have had several hospitalizations for uncontrolled diabetes.  
The examiner was asked to clarify whether the Veteran had 
type I or type II diabetes.  The examiner confirmed that the 
Veteran had type I diabetes based in his medical history, 
family history, and his immediate use of insulin upon his 
initial diagnosis.  

A VA examination was again conducted in December 2003.  The 
medical history was noted.  The Veteran was indicated to be 
insulin dependent and to have diabetic retinopathy, erectile 
dysfunction, and peripheral neuropathy in both feet.  The 
Veteran was diagnosed with diabetes mellitus II  with sexual 
impotency, retinopathy, peripheral neuropathy of the hands 
and legs.  He was also noted to have had a light stroke.  

A statement from a private physician dated on July 14, 2004, 
indicated that he recommended that the Veteran's activities 
be regulated due to his diabetes complications of peripheral 
neuropathy.  He indicated that the Veteran's walking should 
be limited at work.  

The Veteran next was examined by VA in July 2005.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination and report.  

The Veteran was noted to have had diabetes since 
approximately age 26 or 27 and to have bi-weekly hypoglycemic 
reactions.  The examiner reported that the Veteran had not 
been hospitalized for these reactions since the ambulance 
personnel were able to treat him before transfer to a 
hospital.  

The Veteran was noted to be on a low-carb, low-sweet 
restricted ADA diet and to restrict his activities due to 
weakness which prevented him from walking.  Current treatment 
was indicated to be insulin injections.  He was noted to have 
diabetic retinopathy, as well as upper and lower extremity 
peripheral neuropathy.  After examination, the Veteran was 
diagnosed with brittle diabetes, unable to control on current 
regimen, and peripheral neuropathy.  

On August 26, 2005, a VA outpatient treatment note reported 
that the Veteran test results that were consistent with 
diabetic gastroparesis.  

A March 2006 VA examination report noted the medical history, 
indicating insulin dependent diabetes mellitus.  Since 
December 2005, the Veteran was noted to be using an insulin 
pump, giving him better control of his blood sugar levels.  
He was noted to follow a diabetic diet with exercise and had 
an incident of syncope in December 2005 when he was taken to 
the emergency room with undetectable blood sugar.  

The Veteran was noted to have complications of diabetes 
mellitus, including diabetic retinopathy, TIA, erectile 
dysfunction and peripheral neuropathy.  After examination, 
the Veteran was diagnosed with diabetes mellitus type I with 
multiple complications, to include gastropathy.

The Veteran's most recent VA examination is dated in July 
2008.  At the end of the examination report, the examiner 
indicated that the claims file had been reviewed in 
connection with the examination.  His medical history was 
noted, and the Veteran was reported to be using an insulin 
pump.  

The Veteran was noted to have had 12 episodes of 
hypoglycemia, half of which he was taken to the hospital.  
The last episode was indicated to be New Years Eve in 2005.  

The Veteran was noted to have diabetic retinopathy, erectile 
dysfunction, peripheral neuropathy, and diabetic 
gastroparesis, but no history of high blood pressure or heart 
disease.  

After examination, the Veteran was diagnosed with diabetes 
mellitus type I, insulin dependent and poorly controlled 
(currently with glucosuria), diabetic retinopathy, peripheral 
neuropathy, and erectile dysfunction.  He had had no episodes 
of acidosis, but had hypoglycemia symptoms on 12 notable 
occasions when he had come to the hospital.  He was on a diet 
and insulin pump and visited his diabetic care provider every 
6 months.  

In reviewing the record in its entirety, the Board concludes 
that a rate of compensation in excess of 20 percent prior to 
July 14, 2004, in excess of 40 percent from July 14, 2004, 
and in excess of 60 percent from August 26, 2005, is not 
warranted in this case.  

The medical evidence prior to July 14, 2004, shows that the 
Veteran's diabetes mellitus was controlled with insulin and 
restricted diet, but not that he was required regulate his 
activity level.  

In a July 14, 2004 statement, a private physician first 
recommended that the Veteran restrict his activities due to 
his diabetic peripheral neuropathy.  

Prior to August 26, 2005, moreover, there was no indication 
that the diabetes mellitus was productive of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  

Finally, the medical evidence dated since August 26, 2005, 
does not indicate that the diabetes mellitus required more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

In this regard, the Board notes that, as indicated, certain 
complications from the diabetes mellitus are evaluated 
separately.  Here, the Veteran has been service-connected for 
cataracts in the right eye and bilateral diabetic 
retinopathy, cerebrovascular accident residuals, peripheral 
neuropathy of the upper and lower extremities, and erectile 
dysfunction.  

Because these associated conditions are separately 
compensable, they have not been considered part of the 
diabetic process for purposes of the Board's analysis under 
Diagnostic Code 7913.  


ORDER

An increased rating greater than 60 percent for the service-
connected diabetes mellitus with gastroparesis and bilateral 
retinopathy beginning on August 26, 2005, greater than 40 
percent beginning on July 14, 2004, or greater than 20 
percent prior to July 14, 2004, is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's peripheral neuropathy claims must be 
remanded for further action.  

When the Veteran's claim was previously before the Board in 
December 2006, it was remanded for further development.  In 
doing so, the Board directed that VA make arrangements for 
the Veteran to be afforded an examination to determine, 
among other things, the nature and extent of his service 
connected right and left upper and lower peripheral 
neuropathy.  

The examiner was asked to summarize the medical history of 
his right and left upper and lower peripheral neuropathy; 
describe any current symptoms and manifestations attributed 
to the right and left upper and lower peripheral neuropathy; 
and provide diagnoses for any and all pathology attributable 
to the service-connected right and left upper and lower 
peripheral neuropathy.  

In addition, the Board also directed that the claims folder, 
including all newly obtained evidence, and a copy of the 
remand, must be sent to the examiner for review.  

The Veteran was afforded a VA examination in connection with 
his lower extremity peripheral neuropathy in July 2008.  The 
examiner indicated that the Veteran's claims file was not 
available for review.  The Board also notes that no 
examination of the Veteran's upper extremities was 
conducted.   

In this regard, the Board notes that the Court of Appeals 
for Veteran's Claims (Court), in Mariano v. Principi, 17Vet. 
App. 305, 311-12 (2003), held that scientific tests (range 
of motion measurements in that case) are not conclusions 
drawn by a VA examiner that would be affected by review of 
the claims file.  

As a result, the Court concluded that the failure to review 
the Veteran's claims file did not undermine the objective 
(range of motion) findings recorded by the VA examiner; 
these findings were considered valid despite flaws in the 
record.  Id.  

In this case, therefore, the failure to review the Veteran's 
claims file should be considered harmless, as the findings 
regarding the Veteran's current lower extremity peripheral 
neuropathy are not undermined by a failure to review the 
Veteran's claims file.  Because the previous remand required 
that the examiner review the Veteran's claims file in 
connection with the examination, this matter should be 
remanded for full compliance with the previous remand 
instructions.  

The Veteran should also be afforded a VA examination with 
respect to his upper extremity peripheral neuropathy, as 
requested in the December 2006 remand.  

Based on the foregoing, the Board concludes that this matter 
must be remanded for compliance with the Board's December 
2006 remand instructions.  The Court has held that a remand 
by the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Upon remand, the RO should arrange for a VA examination that 
properly assesses the nature and extent of Veteran's 
peripheral neuropathy of the upper and lower extremities.  

The examiner is asked to summarize the medical history of his 
right and left upper and lower peripheral neuropathy; 
describe any current symptoms and manifestations attributed 
to the right and left upper and lower peripheral neuropathy; 
and provide diagnoses for any and all pathology attributable 
to the service-connected right and left upper and lower 
peripheral neuropathy.  

In addition, the Veteran's claims folder, including all newly 
obtained evidence, and a copy of the remand, must be sent to 
the examiner for review.

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should arrange for the 
Veteran to be afforded an examination 
to determine the nature and extent of 
his service connected right and left 
upper and lower peripheral neuropathy.  
All indicated tests and studies should 
be performed.  The claims folder, 
including all newly obtained evidence, 
and a copy of this remand, must be sent 
to the examiner for review.  

The examiner should summarize the 
medical history, including the onset 
and course of his service-connected 
right and left upper and lower 
peripheral neuropathy; describe any 
current symptoms and manifestations 
attributed to the right and left upper 
and lower peripheral neuropathy; and 
provide diagnoses for any and all 
pathology attributable to the right and 
left upper and lower peripheral 
neuropathy.  

The examiner should make a finding 
regarding whether the Veteran's left and 
right and left lower extremity peripheral 
neuropathy is manifested by complete or 
incomplete paralysis, and identify the 
nerves or nerves involved.  If the 
paralysis is incomplete, the examiner 
should indicate whether the condition is 
mild, moderate, moderately severe, or 
severe with marked muscular atrophy.  If 
the is paralysis is complete, the 
examiner should discuss the specific 
manifestations of the complete paralysis 
particular to the nerve or nerves 
affected, to include whether the foot 
dangles and drops, whether there is no 
active movement possible of muscles below 
the knee, or whether flexion of the knee 
is weakened or lost. 

The examiner should also make a finding 
regarding whether the Veteran's left and 
right and left upper extremity peripheral 
neuropathy is manifested by complete or 
incomplete paralysis, and identify the 
nerves or nerves involved.  If the 
paralysis is incomplete, the examiner 
should indicate whether the condition is 
mild, moderate, or severe.  If the is 
paralysis is complete, the examiner 
should discuss the specific 
manifestations of the complete paralysis 
particular to the nerve or nerves 
affected, to include whether the hand is 
inclined to the ulnar side, the index and 
middle fingers are more extended than 
normal, there is considerable atrophy of 
the muscles of the thenar eminence, the 
thumb is in the plane of the hand (ape 
hand); pronation is incomplete and 
defective, absence of flexion of the 
index finger, cannot make a fist, index 
and middle fingers remain extended; 
cannot flex distal phalanx of the thumb, 
defective opposition and abduction of the 
thumb, at right angles to the palm; 
flexion of the wrist weakened, and/or 
pain with trophic disturbances.

All examination findings and the 
complete rationale for all opinions 
expressed and conclusions reached 
should be set forth in a legible 
report.  

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


